         Case 1:20-cv-06539-JMF Document 161 Filed 11/20/20 Page 1 of 1




                       THE LAW OFFICES OF JOHN F. BAUGHMAN, PLLC
                                         299 Broadway – Suite 203
                                           New York, NY 10007

                                                                  November 20, 2020

By ECF

The Honorable Jesse M. Furman
United States District Judge
United States District Court
Southern District of New York
40 Centre Street – Room 2202
New York, NY 10007

                           In re Citibank, August 11, 2020 Wire Transfers,
                                        1:20-cv-06539 (JMF)

Dear Judge Furman:

        As instructed by the Court on November 10, 2020 (Dkt. 139), enclosed as Exhibit A please
find Citibank’s chart of objections to each of Defendants’ direct testimony declarations submitted
on November 13, 2020.

                                                                  Respectfully submitted,

                                                                  /s/ John F. Baughman

                                                                  John F. Baughman
                                                                  Counsel for Plaintiff Citibank, N.A.

cc:    All Counsel (via ECF)




                  The Law Offices of John F. Baughman, PLLC practices in conjunction with JFB Legal, PLLC
